Citation Nr: 0010248	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  96-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.

2.  Entitlement to service connection for residuals of a 
concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1979.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO), which denied the benefits sought on 
appeal.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with respect to the issue 
of service connection for residuals of a concussion  has been 
obtained by the RO.

2.  An unappealed rating decision dated in May 1987 denied 
service connection for a psychiatric disorder.

3.  The evidence added to the record since notification of 
the May 1987 rating decision denying service connection for a 
psychiatric disorder is not wholly cumulative and, when 
considered in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

4.  The veteran's claim of entitlement to service connection 
for paranoid schizophrenia is supported by cognizable 
evidence demonstrating that the claim is plausible and 
capable of substantiation.

5.  There is no competent medical evidence of any residuals 
of a concussion related to the veteran's period of active 
military service or some incident thereof.




CONCLUSIONS OF LAW

1.  Evidence added to the record since notification of the 
May 1987 unappealed rating decision, which denied service 
connection for a psychiatric disorder, is new and material; 
and the claim for that benefit is reopened, and is well 
grounded.  38 U.S.C.A. § 5107, 5108(a) (West 1991); 38 C.F.R. 
§ 3.156(a) (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

2.  The veteran's claim of entitlement to service connection 
for residuals of a concussion is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102, 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Paranoid Schizophrenia

The veteran claims that he has provided new and material 
evidence to reopen his claim of entitlement to service 
connection for paranoid schizophrenia.  Prior to the June 
1996 rating decision from which this appeal arose, service 
connection for a psychiatric disorder, post-traumatic stress 
disorder and schizophrenia, was last denied by the RO in a 
May 1987 rating decision.  The veteran was notified of this 
decision in June 1987, but did not timely appeal the decision 
and it became final, based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999). 

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.156(a), 20.1105 (1999); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West,  12 Vet. App. 312, 214 
(1999).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  In this regard, the Board must perform a 
three-step analysis when a veteran seeks to reopen a claim 
based on new evidence.  Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc).  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable possibility 
that, when viewed in the context of all the evidence, the 
outcome of the claim would change); Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc) (stating that, after Hodge, 
new and material evidence may be presented to reopen a claim, 
even though the claim is ultimately not well grounded).

For the first step, the Board must determine whether the 
evidence is new and material.  Winters, 12 Vet. App. at 206.  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, the case is reopened.  
Immediately upon reopening the case the Board must determine 
whether, based on all the evidence of record, the reopened 
claim is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Winters, at 206.  Finally, if the claim is well-grounded, the 
Board may proceed to evaluate the merits of the claim after 
ensuring that VA's duty to assist has been fulfilled.  Id.

Evidence that was of record at the time of the prior 
unappealed rating decision in May 1987 included the veteran's 
service personnel and service medical records, and VA medical 
records of VA treatment from January to March 1987.  Service 
medical records show that during his December 1976 
examination prior to service, the veteran did not report any 
complaints referable to his claimed psychiatric disorder.  In 
November 1978, the veteran underwent psychiatric evaluation 
at the request of his defense counsel who gave a lay opinion 
indicating that the veteran might have had a behavior 
disorder requiring treatment.  

VA medical records from January to March 1987 include 
diagnoses of psychiatric disorder, questionable 
schizophrenia, mild organic brain syndrome, and paranoid 
personality.

The veteran's application to reopen his claim of entitlement 
to service connection for a psychiatric disorder was received 
in May 1996, and evidence has been received in support of his 
application.  The evidence pertaining to the claimed disorder 
and added to the record since the May 1987 rating decision 
includes private and VA clinical and examination records, and 
records associated with a disability determination of the 
Social Security Administration in January 1993.  
The evidence added since May 1987 includes VA medical 
records, including treatment records from December 1986 
through May 1996.  These records show evidence of 
hospitalization and treatment during this time period 
including for psychiatric symptomatology, and include 
diagnoses including schizophrenia.  The record also includes 
the report of a March 1998 VA examination for mental 
disorders.  Private medical records from May 1984 through May 
1999 include records of treatment for various conditions and 
complaints, and include a May 1999 statement from Julie A. 
Penningroth, LMSW, Social Worker.  Her statement contains an 
opinion addressing the veteran's claimed disorder and its 
etiology.

The Board is of the opinion that the evidence received since 
the May 1987 rating decision is not wholly cumulative or 
redundant of evidence previously on file; and is sufficiently 
significant to the specific matters in this case that it must 
be considered in order to fairly decide the merits of the 
psychiatric disorder claim.  Since May 1987, an abundance of 
clinical records not previously received have been added to 
record.  These records include VA and private medical records 
containing significant evidence regarding the presence and 
etiology of psychiatric disorders.  The report of a March 
1998 VA examination provides relevant diagnoses and opinion 
regarding etiology, including a discussion of the 1978 
inservice psychiatric evaluation findings.  The recent 
evidence also includes a private medical statement of May 
1999, containing a contrasting opinion regarding those 
findings.  

On review of the evidence received since May 1987, in 
combination with evidence previously collected, the Board 
concludes that the evidence as a whole is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The evidence submitted since the May 1987 rating 
decision bears directly and substantially on the issue of 
whether the veteran has a current psychiatric disorder linked 
to service.  This evidence is not wholly cumulative or 
redundant, and provides a more complete picture of the 
circumstances surrounding the etiology of the veteran's 
claimed psychiatric disorder.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  As such, the new evidence is sufficiently 
significant to the issue in this case that it must be 
considered in order to fairly decide the merits of the claim.  
The additional evidence is therefore new and material, and 
the claim must be reopened.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Although new and material evidence has been submitted, there 
remains for consideration the question of whether, based on 
all the evidence of record, the reopened claim for service 
connection is well-grounded.  Winters v. West, 12 Vet. App. 
203, 206 (1999); Elkins v. West, 12 Vet. App. at 218-19.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Certain chronic disabilities, such as psychoses and 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  

Alternatively, a claim may be well-grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well-grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology." Id.  The Board 
observes that for purposes of determining whether a claim is 
well grounded, the veteran's evidentiary assertions must 
ordinarily be taken as true unless the fact asserted is 
inherently incredible or beyond claimant's competence to 
assert.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  

If a claim is not well grounded, the appeal must fail with 
respect to it, and there is no duty to assist the claimant 
further in the development of facts pertinent to the claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

As discussed above, the collective record reflects that the 
veteran was initially evaluated for possible psychiatric 
disorder during service.  During that psychiatric evaluation 
in November 1978, the examiner made findings on mental status 
examination, including that the veteran tended to give vague 
answers to specific questions; that eye contact was intense 
but found to be within voluntary control; that mood was 
anxious, and affect somewhat blunted; and that thought form 
was rational and goal-directed.  The veteran tended to have a 
history of extensive fantasy thinking and for magical 
thinking.  The examiner opined that there was no evidence of 
outright delusions or hallucinations.  The report noted that 
sensorium was intact, and insight was fair.  The examiner 
noted in summary that the veteran displayed some 
idiosyncratic features noted as intense gaze, blunt affect, 
suspiciousness, and magical thinking.  In this connection, 
the examiner opined that there was no consistent symptom 
complex to suggest a mental disorder.  The report concluded 
with an impression of no psychiatric diagnosis. 

Service medical records show that psychiatric symptomatology 
was found during service, although the examiner in November 
1978 opined that there was no consistent symptom complex to 
suggest a mental disorder.  The veteran has indicated that he 
had problems with his mental state ever since he got out of 
service.  The record includes competent medical evidence of 
present psychiatric disorder, including chronic paranoid type 
schizophrenia and dissociative fugue, as shown in the March 
1998 VA examination report.  That examination was performed 
by a psychologist who reviewed the claims file and made 
diagnoses including schizophrenia, paranoid type, chronic.  
The report, however, contains an opinion that the examiner 
was unable to say that the veteran's present illness 
manifested while the veteran was on active service or within 
one year.  That report thus, while providing a present 
diagnosis of schizophrenia, is ambiguous at best with respect 
to whether the veteran's present psychiatric disorder is 
related to service. 

A May 1999 private statement from Julie A. Penningroth, LMSW, 
Social Worker, contains an opinion addressing the inservice 
psychiatric evaluation report of November 1978.  She noted 
the symptoms found during the 1978 examination: insomnia, 
tending to be a loner, lifelong history of suspiciousness and 
mistrust of others, vague answers to specific questions, 
intense eye contact, anxious mood, blunt affect, and history 
of extensive fantasy and for magical thinking.  She noted  
that despite these symptoms found by the examiner, no mention 
was made regarding a diagnosis of schizophrenia.  She stated 
that these symptoms were  consistent with prodromal symptoms 
of schizophrenia per DSDM IV.  She opined in conclusion that 
while the veteran may not have met criteria for an active 
phase diagnosis of schizophrenia at the 1978 examination, the 
veteran had many of the negative symptoms consistent with the 
prodromal symptoms of schizophrenia per DSM IV.  She added 
that consistent with this notion, the veteran had been at the 
appropriate age and met additional criteria regarding loss of 
interest in school, and outbursts of anger.    

On the basis of the foregoing, the Board finds that the claim 
is well grounded; particularly in view of the May 1999 
statement from Ms. Penningroth, relating the onset of 
schizophrenia to service.  That statement provides evidence 
that the claim is plausible or capable of substantiation.  In 
summary, the Board has reviewed the evidence in its totality 
and finds that all of the elements necessary to well ground a 
claim under Epps v. Gober are present.  Accordingly, the 
Board finds that the claim for service connection for 
paranoid schizophrenia is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  

Ms. Penningroth provided an opinion relating the onset of 
schizophrenia to service.  This opinion, however, conflicts 
with an opinion given during the March 1998 VA examination.  
The record does not indicate that the statement by Ms. 
Penningroth was made with benefit of review of the veteran's 
claim file and the clinical history of his disorder found 
therein.  Nor is it apparent whether the statement was based 
on examination of the veteran.  On the contrary, the March 
1998 VA examination report shows that the veteran underwent 
examination, and that the examiner reviewed the claims file 
in this context.  On this basis, the examiner gave an opinion 
that he was unable to say that the veteran's present illness 
manifested while the veteran was on active service or within 
one year.  

Thus, while there is a definitive diagnosis of a present 
psychiatric disorder and the Board considers the claim well 
grounded, the evidence is not definitive as to whether there 
is a nexus between any present disorder and service.  
Therefore, based upon the evidence of record, and to provide 
the veteran with due process to have his claim considered by 
the RO in the first instance under other potential avenues 
for recovery, this claim is reopened and REMANDED infra.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Hodge; Bernard.

Residuals of a Concussion

The veteran claims entitlement to service connection for 
residuals of a concussion during service.  The law pertinent 
to entitlement to service connection and for a well-grounded 
claim was discussed above.  

In this case, the Board finds that the claim for service 
connection for residuals of a concussion is not well-
grounded.  There is absolutely no competent medical evidence 
of record of any residuals of a concussion related to the 
veteran's period of active service or any incident therein.  

In this regard, the Board notes that the medical evidence 
includes service medical records, and private and VA clinical 
and examination reports.  A review of the service medical 
records shows that the veteran was seen in June 1977, after 
sustaining injuries in an vehicular accident.  He arrived at 
the emergency medical service where he appeared to be in a 
semi-comatose condition.  The injuries included abrasions 
over the right posterior occipital area.  Skull X-ray 
examination was normal.  The impression was that he had a 
mild cerebral concussion, and mild superficial scalp 
laceration.  He was admitted for observation.  Three days 
later, in June 1977, he was seen and found to have equal and 
reactive pupils, sluggish reflexes, decreased coordination, 
sluggish speech, and he was unable to stand on one foot.  He 
was unable to put his head back and close his eyes without 
falling.  The report indicates that the assessment was 
initially thought to be drug intoxication vs. concussion.  
The report indicates a final assessment of possible side 
effects of Fiorinal medication.

The veteran was seen again in March 1978 after he was 
reportedly mugged and hit in the head.  He later underwent 
psychiatric evaluation in November 1978, which was already 
discussed above.  In December 1978 he was seen with 
complaints of nausea and lightheadedness, and he appeared 
dizzy.  The January 1979 separation examination report 
contains no abnormal evaluations with respect to neurologic 
or psychiatric conditions, and no reference to any residuals 
of a concussion.

Post-service medical records include numerous private and VA 
treatment and examination reports for the period from 1984 
through 1999.  These records show treatment and examination 
for various complaints and conditions.  Despite numerous 
medical records since service, however, there simply is no 
competent medical evidence of any residuals of a concussion 
related to service.  There is no evidence of any chronic 
residuals of a concussion during service, or after service.  

In this regard, the Board notes that a February 1987 VA 
consultation report records findings of examinations 
performed to assess the presence of a psychotic process 
versus organic brain syndrome or post-traumatic stress 
disorder.  That report contains a diagnosis after 
examination, of organic brain syndrome and paranoid 
personality.  The examiner gave opinions indicating that in 
explaining the degree of personality disturbance in the 
veteran, the veteran's mild cognitive changes associated with 
organic brain syndrome were intertwined with psychiatric 
pathologies.  Although the veteran has been diagnosed with 
organic brain syndrome and psychiatric disorders, none of the 
competent medical evidence of record shows that any such 
diagnosed disorders resulted as residuals of a concussion, 
and as such, are related to service.  Thus, the claim is not 
plausible and, therefore, not well-grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

If the veteran were to rely solely on his own assertion that 
he has residuals of a brain concussion attributable to 
inservice injury, his own lay opinion would be insufficient 
evidence to support the claim.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (holding that lay persons are not 
competent to offer medical opinions).

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for residuals of a brain concussion.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Morton v. 
West, 12 Vet. App. 477 (1999).; Epps, 126 F.3d at 1469; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of a 
current disorder, which is related by a medical opinion 
linking any current findings with the veteran's military 
service would be helpful in establishing a well-grounded 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).

 
ORDER

The claim for service connection for paranoid schizophrenia 
is reopened and is well grounded.

Entitlement to service connection for residuals of a 
concussion is denied.


REMAND

Since the Board has found the claim for service connection 
for paranoid schizophrenia to be well grounded, the duty to 
assist applies.  38 U.S.C.A. § 5107(a).  As discussed earlier 
above, there is some conflict of competent medical opinion, 
and it is not clear, as to whether the veteran's paranoid 
schizophrenia disorder is related to service.  The Board 
believes that an examination is necessary in order to clarify 
this material issue to the veteran's claim of entitlement to 
service connection for paranoid schizophrenia.  VA has a duty 
to assist, which includes the duty to obtain a thorough and 
contemporaneous examination to determine the etiology of any 
currently claimed disorders, claimed as due to service.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

A review of service medical records reveals that there may be 
additional records during service that could be of benefit in 
deciding the veteran's claim for service connection for 
paranoid schizophrenia.  A clinical note of November 1978 
indicated  that the examiner (Captain Davis) would be 
submitting a written evaluation after the conclusion of an 
evaluation by another examiner, Captain Gaines.  Within one 
week of that note, Captain Davis did provide a written 
evaluation in a November 1978 consultation report.  However, 
the record does not include any report of evaluation by a 
Captain Gaines.  If any such evaluation was performed as 
suggested by the record, a review of the resulting report 
would be beneficial in deciding the veteran's claim.

Accordingly, to ensure that the appellant has been afforded 
every opportunity to develop the facts pertinent to the 
reopened claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers, both VA and non-
VA, which have evaluated or treated him 
since active service for any claimed 
psychiatric disorder.  After securing any 
necessary releases, the RO should obtain 
all pertinent examination and treatment 
records not already on file for inclusion 
in the veteran's claims folder.  In this 
regard, any indication of chronicity of 
relevant treatment beginning immediately 
after service is pertinent.  The RO 
should attempt to obtain and associate 
with the claims file any of the veteran's 
service medical records that are not 
already of record; to specifically 
include a possible medical evaluation for 
psychiatric disorder by a Captain Gaines 
or other examiner during the period 
proximate to October and November 1978.  
All leads should be pursued to their 
logical conclusion, and all actions by 
the RO and their results should be 
documented fully.

2.  Thereafter, the veteran should be 
scheduled for a special VA psychiatric 
evaluation by a panel of two board 
certified psychiatrists to determine the 
nature and etiology of any psychiatric 
disorders.  The claims folders and a 
complete copy of this decision must be 
made available to and be reviewed by the 
examiners prior to their examinations.  
The examination is to be conducted in 
accordance with the fourth edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and all 
appropriate studies are to be performed.  
All appropriate tests and studies should 
be accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiners should provide 
opinions as to whether it is at least as 
likely as not that any psychiatric 
disorder is etiologically related to any 
incident of service, or symptomatology 
shown in service.  

If the examiner is unable to provide any 
part of any requested opinion, that fact 
should be noted, together with a detailed 
rationale explaining why the opinion 
cannot be provided.  A complete written 
rationale must be offered with any 
opinion expressed.  

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, the RO should undertake 
any other indicated development and 
adjudicate the issue of entitlement to 
service connection for paranoid 
schizophrenia on a de novo basis, 
including all additional evidence 
obtained.

After the development requested has been completed and the 
case has been reviewed by the RO, if any benefit sought is 
not granted, the veteran and his representative should be 
furnished a supplemental statement of the case and be 
afforded an opportunity to respond before the record is 
returned to the Board for further review.  Thereafter, the 
case should be returned to the Board, if in order.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  However, the appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 
- 15 -


- 1 -


